Citation Nr: 0430968	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  00-02 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury of the cervical spine, to include chronic arthritis.  

2.  Entitlement to service connection for chronic prostate 
problems.  

3. Entitlement to service connection for mitral valve 
prolapse.  

4.  Entitlement to service connection for chronic arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The appellant served on active duty for training in the Army 
National Guard of the state of Alabama from October 1982 to 
March 1992.  The periods of active duty for training are as 
follows: 
June 11, 1983 to June 25, 1983; 
May 3, 1984 to May 19, 1984; 
May 4, 1985 to May 19, 1985; 
March 15, 1986 to March 16 1986; 
June 14, 1986 to June 28, 1986; 
February 21, 1987 to February 22, 1987; 
July 4, 1987 to July 18, 1987; 
June18, 1988 to July 2, 1988; 
May 27, 1989 to June 10, 1989;
June 2, 1990 to June 16, 1990; and
June 8, 1991 to June 22, 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The issue of entitlement service connection for chronic 
arthritis is being addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The appellant sustained injury to his cervical spine 
disability in a work-related accident in 1983; there is no 
current evidence of cervical spine disability.  

3.  The appellant is not shown to have a prostate condition 
that is related to injury, disease or event noted during his 
military service.  

4.  The appellant's preexisting mitral valve prolapse is not 
shown to have undergone an increase in disablement beyond the 
natural progress of the condition during the appellant's 
military service.  


CONCLUSIONS OF LAW

1.  The appellant does not have a chronic cervical spine 
disability that was incurred in or aggravated by his military 
service, and service connection is therefore not warranted.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2004).  

2.  The appellant's mitral valve prolapse was not incurred in 
or aggravated by his military service, and service connection 
is therefore not warranted. 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2004).  

3.  Chronic prostatitis was not incurred in or aggravated by 
the appellant's military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background
Medical records from Walker County Medical Clinic dated in 
May 1981 show that the appellant, who presented with 
abdominal complaints, had received treatment for prostatitis 
for approximately two weeks before the admission.  Records 
dated in August 1983 show that the appellant complained of 
atypical chest pain secondary to mitral valve prolapse and a 
history of tachycardia and arrhythmias thought to be 
associated with mitral valve prolapse.  Symptoms including 
numbness and tingling in the left arm were noted as well.  A 
history of prostatitis was noted as well.  Chest X-ray 
examination, conducted in August 1983 was consistent with 
slight dextroscoliosis of the lower thoracic spine.  

January 1984 records from Walker County Medical Clinic show 
that the appellant was thought to have possible injury to the 
neck in an on-the-job injury that occurred when he was hit on 
the side of the neck with a bar of steel.  Views of the 
cervical spine revealed no evidence of recent injury.  

Service medical records show that the appellant was treated 
on July 8, 1987, for complaints of left shoulder, neck and 
arm pain.  He reported that he sustained trauma to the 
cervical spine in 1983; he also stated that he developed 
numbness, tingling and pain that started on the left side of 
the neck and radiated down the left shoulder into the left 
arm.  

A July 8, 1987 progress note shows that the appellant 
complained of exhaustion for 2 to 3 days.  He reported that 
he had a history of mitral valve prolapse and stated that he 
had neck pain that radiated down into the left shoulder and 
arm.  He also complained of numbness on the left side of his 
face.  He reported a history remarkable for a neck injury in 
1983.  When examined on July 8, 1987, objective findings were 
consistent with musculoskeletal strain.  

A July 12, 1987 progress note shows that the appellant went 
on sick call as a result of exhaustion, left shoulder pain 
and numbness of the left forearm and the left side of his 
face.  He reported having a prolapsed mitral valve and 
exhibited some chest problems described as pain and a burning 
sensation.  He also indicated that he experienced some 
shortness of breath.  The clinical assessment included 
lethargy and malaise secondary to adverse reaction to 
medication taken 18 hours previously.  

The July 13, 1987, DD Form 2173-Statement of Medical 
Examination and Duty Status-shows that the appellant was on 
active duty for training at the time of his complaints.  

A medical history remarkable for arthritis and prostate 
infections was noted on a February 19, 1989 military medical 
record.  

Criteria
A grant of service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Cardiovascular disease is presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after a veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107; 
38 C.F.R. §§ 3.303, 3.307, 3.309.  

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Clear and unmistakable evidence demonstrating that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service rebuts this presumption.  
38 U.S.C.A. §§ 1111, 1132.  This presumption attaches only 
where there has been an induction examination in which the 
later-complained-of disability was not detected.  Crowe v. 
Brown, 7 Vet. App. 238 (1994).  

When a veteran's condition is properly found to have 
preexisted service, either because it is noted at the time of 
the entry into service or because, as in this case, 
preexistence was demonstrated by clear and unmistakable 
evidence, the presumption of aggravation must be considered.  
A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where 
preservice disability underwent an increase in severity 
during service.  Jordan v. Principi, No. 00-206 (September 
26, 2002), Crowe, supra; 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

The presumption of aggravation may be rebutted by affirmative 
evidence that the preexisting condition was not aggravated by 
service, which may include affirmative evidence that any 
increase in disability was due to an intercurrent disease or 
injury suffered after separation from service or evidence 
sufficient, under 38 C.F.R. § 3.306, to show that the 
increase in disability was due to the natural progress of the 
preexisting condition.  Splane v. West, 216 F. 3d 1058 
(2000), 67 Fed Reg. 216 at 67792-67793 (November 7, 2002), to 
be codified at 38 C.F.R. § 3.306 (d) (2).  

Clearly from the statute as well as the judicial 
interpretation of the law, there must be a demonstration of 
increased disability or a worsening of the veteran's 
condition for the proper application of presumption of 
aggravation.  Jordan, supra.  The Court has held that 
temporary or intermittent inservice flare-ups of a preservice 
condition without evidence of worsening of the underlying 
condition are not sufficient to be considered aggravation in 
service.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  

Veteran Status
Pertinent definitions are contained under 38 U.S.C.A. § 101.  
The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  

Under subsection (24) The term "active military, naval, or 
air service" includes:  (A) active duty; (B) any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty; and (C) any period of 
inactive duty training during which the individual concerned 
was disabled or died:
         (i) from an injury incurred or aggravated in line of 
duty; or
         (ii) from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident occurring during such 
training. 38 U.S.C.A. § 101(24).  

The claimant has not met the criteria for "veteran" status 
as defined above.  Consequently, neither the presumption of 
soundness nor the presumption of inservice incurrence of 
chronic disability is applicable in his case.  

Cervical Spine
In the instant case, the record shows and the veteran affirms 
that a neck injury was incurred in 1983 or 1984.  Military 
medical treatment records dated in 1987 show that the 
appellant reported having neck pain during active duty for 
training.  A diagnosis of muscle strain was recorded at that 
time.  Subsequent evaluations did not reveal any cervical 
spine disability.  In addition, and the appellant was noted 
to have sustained intercurrent cervical spine injury in a May 
1992 motor vehicle accident.  

The appellant underwent VA examination in July 2000.  At that 
time, it was noted that the claims folder was available for 
review prior to examination.  The examiner noted the on-the-
job neck injury in 1983 when he was hit by a metal rod on the 
left side of the neck while working as a coal miner.  Also 
noted were the appellant's complaints during active duty for 
training in 1987 and the absence of findings on subsequent 
examinations.  X-ray and magnetic resonance imagings of the 
cervical spine were reviewed and noted to have been negative 
for findings.  The examiner stated that there was no evidence 
of cervical spine disability.  

It should be noted that VA again examined the veteran in 
September 2003.  The report indicated under Part A that a 
magnetic resonance imaging showed a ruptured C7 and 8.  
Later, in the body of the text, the report refers to a 
ruptured T7 and 8.  A review of other records in the file 
shows reports of rupture at the T7 and 8 levels.  The 
diagnosis in the report concludes that there is disability 
related to the thoracic spine.  The statement referring to 
ruptured C7 and 8 is clearly a typographical error.  The 
appellant has not brought forth any evidence showing current 
disability.  In the absence of evidence of current 
disability, the evidence of record does not support a claim 
for service connection for a cervical spine disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The doctrine of benefit of the doubt requires resolution of 
an issue in favor of the claimant when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of a matter.  38 U.S.C.A. § 5107 (West 2002).  
In this case, the positive and negative evidence is not in 
relative equipoise with respect to whether that the appellant 
currently has cervical spine disability associated with 
injury, disease or event noted during his military service.  
Therefore, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In view of the foregoing, entitlement to service 
connection for cervical spine is denied.

Mitral Valve Prolapse
The record discloses and the appellant affirms that he was 
diagnosed with mitral valve prolapse in 1983.  A September 
1998 statement from M. H. Brasfield, M.D. shows that the 
appellant had a history of mitral valve prolapse for which he 
had been treated from March 1983 to August 1983.  

The available service medical records do not show any 
definitive treatment for complaints associated with that 
condition during any of the appellant's periods of military 
service, although the presence of the condition was noted.  

A September 1998 medical statement is to the effect that the 
appellant had a history of treatment for a mitral valve 
prolapse in 1983.  It was also noted that he had not had any 
trouble since.  

The appellant underwent VA examination in September 2003.  
The claims folder was reviewed by the examiner who observed 
that the appellant denied having any current problems with 
his mitral valve prolapse.  Following a physical examination 
of the appellant and based upon his review of his history, 
the examiner opined that the appellant's military service did 
not result in an aggravation of mitral valve prolapse beyond 
its natural progress.  

In view of the foregoing, the preponderance of the evidence 
is against the claim for service connection for mitral valve 
prolapse.  The Board is mindful of the doctrine of benefit of 
the doubt.  That doctrine requires resolution of an issue in 
favor of the claimant when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of a matter.  38 U.S.C.A. 
§ 5107 (West 2002).  In this case, the Board finds that the 
positive and negative evidence is not in relative equipoise 
with respect to whether that the appellant currently has 
mitral valve prolapse associated with injury, disease or 
event noted during his military service.  Therefore, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In view of the 
foregoing, entitlement to service connection for mitral valve 
prolapse is denied.  

Prostatitis
The evidence of record shows that the appellant was noted to 
have been treated for prostatitis as early as 1981.  His 
service medical records do not indicate any treatment for 
complaints associated with that condition.  The report of the 
September 2003 VA examination shows that the appellant has a 
history of transurethral resection in 1994.  The appellant 
did not describe any problems with his creative organs during 
the course of the September 2003 VA examination.  The 
prostate was 2+ enlarged.  The recorded diagnosis was history 
of transurethral resection for prostatitis without evidence 
of malignancy.  The examiner opined that the appellant's 
prostatitis was not aggravated beyond the natural progress of 
the condition during military service.  

In view of the foregoing, the preponderance of the evidence 
is against the claim of entitlement to service connection for 
prostatitis.  The Board is mindful of the doctrine of benefit 
of the doubt.  That doctrine requires resolution of an issue 
in favor of the claimant when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of a matter.  38 U.S.C.A. 
§ 5107 (West 2002).  In this case, the Board finds that the 
positive and negative evidence is not in relative equipoise 
with respect to whether that the appellant currently has 
prostatitis associated with injury, disease or event noted 
during his military service.  Therefore, the benefit of the 
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Entitlement to service 
connection for prostatitits is denied.  


Veterans Claim Assistance Act
The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim (s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

In the appellant's case, the VCAA notice was sent in June 
2003, after the initial unfavorable RO decision in January 
2001.  In this letter, the RO informed the appellant of its 
duty to explain to him the information or evidence needed to 
grant the claims for service connection.  The letter 
discussed VA's duty to assist the appellant to obtain 
evidence for the claim and what was required of him in this 
regard.  He was informed that to establish the benefit, the 
evidence had to show an injury in military service or a 
disease that began in or was made worse during military 
service, or an event in service causing injury or disease; or 
a current physical or mental disability; or a relationship 
between his current disability and an injury, disease, or 
event in service.  Details about the kind of evidence that 
tended to show these things were provided.  The appellant was 
asked whether he had any additional or new medical evidence 
not previously provided.  The RO asked him to specify where 
he had received treatment and solicited releases to obtain 
his private records.  The RO also informed him that it would 
request these and other records.  He was asked to tell VA 
about any other information or evidence he wanted it to get 
for him.  VA attempted to inform the appellant of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  The appellant was advised that it was his 
responsibility to make certain that VA received all records 
that were not in the possession of a Federal department or 
agency.  

VA has associated private treatment records with the claims 
folder.  The RO requested all service medical and personnel 
records that pertain to each period of service, including 
inactive service dating from 1964.  The appellant was 
afforded VA examinations in order to obtain additional 
evidence regarding the nature and etiologies of the pertinent 
medical conditions.  Although the VCAA notice letter does not 
specifically contain the request that the appellant to send 
all pertinent evidence he has in his possession, the Board 
finds that the appellant has not indicated that additional 
records exist that have not been associated with the claims 
folder.  Indeed, he has provided copies of records he had in 
his possession in support of his claims (see attachments to 
appellant's letter received August 18, 2003).  He also 
provided the names of medical providers from whom he received 
treatment and these records were obtained by VA.  There is no 
indication or argument from the appellant that the record is 
incomplete.  

In summary, the Board observes that the VA has secured or 
attempted to secure all relevant documentation to the extent 
possible.  There remains no issue as to the substantial 
completeness of the appellant's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2003).  While the timing of the VCAA notice followed the 
initially unfavorable rating decision and although specific 
language has not been provided requesting that the appellant 
submit all records in his possession, the Board finds that he 
has been afforded ample opportunity to submit relevant 
evidence.  He has not indicated that other records exist that 
have not been obtained.  Consequently this deficiency in the 
timing and content of the notice is not prejudicial to the 
appellant.  


ORDER

Service connection for cervical spine disability is denied.  

Service connection for prostate problems is denied.  

Service connection for mitral valve prolapse is denied.  


REMAND

The Board is of the opinion that additional development is 
necessary with respect to the claim for service connection 
for chronic arthritis.  The appellant explained in an August 
2003 statement that arthritis pertains to thoracic spine 
disability.  This condition was diagnosed as degenerative 
joint disease of the thoracic spine on the report of the 
September 2003 VA examination.  

A review of the record shows that the appellant was treated 
at Walker Regional Medical Center for neck pain sustained as 
a result of injuries incurred a motor vehicle accident in May 
1992.  The recorded diagnosis was cervical strain.  Thoracic 
spine views showed no significant abnormalities.  

An August 1993 radiographic report from Martin Army Community 
Hospital shows that the appellant had mild thoracic spine 
degenerative changes.  These findings were revealed on chest 
X-rays.  

In February 1997, the appellant was evaluated at Walker 
Baptist Medical Center for back pain.  Magnetic resonance 
imaging disclosed a small central disc displacement at the 
T7-T8 level.  In May 1997, the appellant was seen again at 
Walker Baptist Medical Center for complaints of left-sided 
numbness.  In a September 1998 doctor's statement, the 
appellant was also noted to have a bulging disc in the 
thoracic spine with chronic pain.  

The Board observes that the appellant has a current diagnosis 
of degenerative joint disease of the thoracic spine as 
disclosed on the report of the September 2003 VA examination.  
The examiner noted that the appellant did not have any injury 
to the spine during his period of active duty for training 
performed between the years of 1964 and 1994.  While it was 
noted that he required treatment with muscle relaxants during 
summer camp in 1987, it was noted that the appellant 
continued to suffer from pain in the back and neck.  The 
examiner also observed that the appellant was employed in the 
delivery of sheet metal to body shops.  The examiner opined 
that the back disability was aggravated beyond its normal 
progression during the period of active duty for training 
period.  

The Board observes that the examiner did not indicate 
specifically which period of active duty for training 
resulted in aggravation of the appellant's upper back 
complaints.  Moreover, the examiner did not make reference to 
the intercurrent injury to the neck and upper back noted in 
private treatment records in May 1992 and did not make 
specific reference to the absence of findings of degenerative 
disease in the spine prior to August 1993.  

In addition, and probably of greater significance, the record 
does not disclose that the appellant performed any period of 
active duty for training after 1991.  Thus, it cannot be said 
that the appellant suffered from aggravation as a result of 
service performed after the May 1992 motor vehicle accident.  

In view of these considerations, the 2003 medical opinion is 
significantly less credible.  The Board is clear in its 
understanding of its role in adjudicating claims and in its 
knowledge that it may not substitute its own unsubstantiated 
medical opinion.  Covlin v. Derwinski, 1 Vet.App. 171 (1991).  
However, the Board is constrained to fulfill its duty to 
assist the appellant in obtaining evidence to substantiate 
his claim for benefits.  

In view of the foregoing, this case is remanded to the RO for 
the following actions:

1.  Afford the veteran a spine 
examination in order to determine the 
current nature and etiology of the 
thoracic spine disability.  All indicated 
special studies and tests should be 
accomplished.  The claims folder should 
be made available to the examiner for use 
in studying the case.  



The examiner's attention is directed, but 
not limited to service medical records 
from July 1987, evidence of injury 
sustained in a May 1992 motor vehicle 
accident, results of the February 1997 
MRI and results of the most recent VA 
examination conducted in September 2003.  

Based on a review of the clinical record, 
the examiner is requested to provide an 
opinion as to whether the appellant 
currently has a back disability 
associated with injury, disease or event 
noted in his military service.  

The examiner is asked to answer the 
following question. 

Is it more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent) that the 
appellant's current thoracic spine 
disability is causally related to the 
appellant's military service?  The 
clinical basis for the opinion should 
be set forth in detail.  

2.  Readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent veterans.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



